         Case 3:19-cv-00150-SDD-EWD          Document 34      03/29/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

SCOTT
                                                                        CIVIL ACTION

VERSUS

                                                                        19-150-SDD-EWD
WILLIAMS, ETAL


                                          RULING

        The Court has carefully considered the Motions^, the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Erin Wilder-Doomes, dated February 24, 2021, to which no objection was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's herein.

        ACCORDINGLY, the Motion for Summary Judgment filed on behalf of Ricky

Williams and Walter Johnson is hereby GRANTED; the Motion for Summary Judgment4

filed by Plaintiff is hereby DENIED; the Plaintiff's claims against Ricky Williams and Waiter

Johnson are hereby DISMISSED WiTHOUT PREJUDICE for failure to exhaust

administrative remedies as required by 28 U.S.C. § 1997e; and this matter is hereby

CLOSED, as all claims have been resolved.




1 Rec. Docs. 22, 27, and 29.
2Rec. Doc, 31.
3 Rec, Doc. 22.
4 Rec, Doc. 27.
         Case 3:19-cv-00150-SDD-EWD       Document 34    03/29/21 Page 2 of 2




        IT IS FURTHER ORDERED that Plaintiff's Motion for Subpoena Duces Tecum5 is

DENIED.

                                                ,^
        Signed in Baton Rouge, Louisiana on March 26, 2021.
                                               ~^




                                   CHIEF JUDC^HELLY D. DICK
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




5 Rec. Doc. 29.
